DETAILED ACTION
Status of the Claims
	Claim 21 is new. Claim 17 remains withdrawn. Claims 1-13, 15-16 and 18-21 are pending in this application. Claims 1-13, 15-16 and 18-21 are under examination.
Priority
The instant application claims priority from the provisional applications #62867990 and #62928415 filed on 06/28/2019 and 10/31/2019 respectively. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements from 01/21/2022, 02/03/2022 and 02/25/2022 have been considered. 
Objections Withdrawn
The objection over claim 18 is withdrawn per applicant’s amendment correcting the minor informality.
Rejections Withdrawn
The USC 103 rejection under Glenn, Villett and Hamersky is withdrawn per Applicant’s change of inventor list which led to the Hamersky reference’s date to be no longer qualifying as prior art. 
The USC 103 rejection under Glenn, Villett, Hamersky and Chang is withdrawn per Applicant’s change of inventor list which led to the Hamersky reference’s date to be no longer qualifying as prior art. Hamersky is no longer available as prior art to the claims of the present application under 102(a)(1) because the exception under 35 USC 102(b)(1)(A) applies to the document.

Maintained Rejections – Modified due to Copending Application’s Notice of Allowance progression
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of copending Application No. 16/913,116 (now allowed and issue fee paid) (reference application). 
Instant claim 1 is obviated by claims 1 and 9 of the reference application. ‘116 reference application claims disclose overlapping ranges with the instant application.
Instant claim 2 is obviated by claim 1 of the co-pending ‘116 reference application.
Instant claim 3 is obviated because since the fibrous articles can either be homogenous or layered (according to page 6 of the instant application specification), and since claim 1 of ‘116 discloses a plurality of fibrous elements, it is interpreted these elements would be dispersed homogenously within the composition.
Instant claim 4 is obviated because there is no evidence that the ‘116 reference application claims aren’t free of lamellar structure. 
Instant claims 5 and 7 are obviated by claim 2 of the co-pending ‘116 reference application.

Instant claim 8 is obviated by claim 2 of the co-pending ‘116 reference application because the claim 2 of ‘116 comprises surfactants such as disodium cocoyl glutamate which is a surfactant comprising two negatively charged hydrophilic groups.
Instant claims 9-11 are obviated by claim 2 of the co-pending ‘116 reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application claims provide all of the necessary ingredients of the instant invention composition, provides overlapping ranges for those ingredients and allows one of ordinary skill in the art to achieve the instant invention through routine optimization.  

New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
In claim 4, the limitation regarding lamellar structure is identical to the one claim in independent claim 1. It is important to note that the optional component of claim 1 is interpreted to be the cationic polymer only. For this reason, instant claim 4 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Min Mao et al (US20150297494A1, publication date: 11/22/2018, effective filing date: 05/16/2017) (Hereinafter Mao) and Villett (Why You Need a Sulfate-Free Shampoo, The Skincare Edit, updated date: 01/25/2019, original publication date: 02/22/2016, previously cited) (Hereinafter Villett), evidenced by Dow (Dow, UCARE™ Polymer LR-400, Technical Data Sheet, downloaded in March 2022) (Hereinafter Dow), also evidenced by Karen Duis et al (Environmental fate and effects of water-soluble synthetic organic polymers used in cosmetic products, Environmental Sciences Europe volume 33, Article number: 21 (2021), Supplementary Information) (Hereinafter Duis). 
Regarding claim 1, regarding the “A dissolvable solid fibrous shampoo article comprising fibrous elements” preamble and “wherein the fibrous elements comprise filaments” limitation of the instant claim, Mao teaches “A fibrous structure comprising one or more filaments according to claim 1” wherein claim 1 recites “A filament comprising one or more filament-forming materials comprising one or more low hydrolysis vinyl acetate-vinyl alcohol copolymers and one or more active agents present within the filament” which can be formulated as “shampoo” (para 62) and that the fibrous structure is in a “solid form” (para 195) which is dissolvable (claim 14 reciting dissolution times). Regarding the “from about 1% to about 50%, by weight on a dry article basis of a polymeric structurant” limitation, Mao teaches “one or more low hydrolysis vinyl acetate-vinyl alcohol copolymers” (claim 1) (which is interpreted as a polymeric structurant) and teaches one or more low hydrolysis vinyl acetate-vinyl alcohol copolymers to be 16.46% by weight on a dry filament basis (table 5). Regarding the “from about 10% to about 90%, by 
Regarding claim 2, Mao teaches “vinyl acetate-vinyl alcohol copolymer (a partially hydrolyzed polyvinyl alcohol)” thus meeting the polyvinyl alcohol limitation. Mao also teaches additional filament-forming materials such as “carboxylmethyl cellulose” and “starch” (claim 18). 
Regarding claim 3, Mao teaches “a fibrous structure according to the present invention means an orderly arrangement of filaments within a structure in order to perform a function” (para 102), “orderly arrangement of filaments” is interpreted as a homogenous fibrous elements. 
Regarding claim 4, Mao teaches as discussed above. 
Regarding claim 6, Mao teaches as discussed above. Mao also teaches “a filament may comprise 25% by weight on a dry filament basis of an anionic surfactant, 15% by weight on a dry filament basis of a nonionic surfactant” (para 100), thus within the surfactant system, anionic surfactant is taught to be at 62% and non-ionic surfactant (co-surfactant) at 38%. 
Regarding claims 10-11, even though Mao lists sodium lauroyl sarcosinate as an option (para 148), it doesn’t require it thus meeting the instant claim limitations. 
Regarding claims 12-13, Mao teaches a cationic polymer “Cationic cellulose (cationic polymer)” as “UCARETM Polymer LR-400” at 0.5% by weight (table 1). Dow provides the evidence that UCARETM Polymer LR-400 is Polyquaternium-10 (page 1) and Duis provides the evidence that Polyquaternium-10 charge density (meq/g) is approx. 0.9 - 1.2 meq/g (table S3) and the molecular weight is approx. 240 kDa (page 69) (1 Da = 1 g/mol, thus 240 kDa = 240,000 g/mol). Even though Duis provides the charge density and does not recite that it is measured according to the instant claimed test method, doesn’t change the 
Regarding claim 15, Mao teaches “a lathering personal care product” (para 146) while teaching lathering agents to be added (para 135) and also recites “if the filament of the present invention and/or fibrous structure made therefrom is to be used for hair care and/or conditioning then one or more Suitable Surfactants, such as a lathering Surfactant could be selected to provide the desired benefit to a consumer when exposed to conditions of intended use of the filament and/or fibrous structure incorporating the filament” (para 138). The Lather method cited by the instant claim is a subjective/qualitative method of experts (grading lather from 0 to 8) of the instant invention (page 65 of the instant application specification). In this grading from 0 to 8, 4 is interpreted as average lather. Thus, since Mao teaching lathering personal products, the instant claim limitation is met. Using a specific method (in this case the Lather Method of the instant application) is not a functional limitation since it doesn’t change the inherent structure of the composition being claimed.
Regarding claim 16, Mao teaches as discussed above. Using a specific method (in this case the Hand Dissolution Test Method of the instant application) is not a functional limitation since it doesn’t change the inherent structure of the composition being claimed.
Regarding claims 5 and 7, Mao doesn’t teach a glutamate surfactant. 
Regarding claim 8, Mao’s teaching of sodium cocoyl isethionate does not have two negatively charged hydrophilic group, this Mao does not meet the instant claim limitations. 
Regarding claim 9, Mao does not teach the surfactants in the instant claim. 
Regarding claims 1, 5, and 7-9, Villett teaches the problems associated with sulfate surfactants in shampoos and offers alternatives. Villett teaches problems with sulfate based shampoos such as scalp irritation, acne, dry hair, colour fade and potentially hair loss (pages 1-2). Villett offers alternative safe to use surfactants such as sodium cocoyl glutamate and disodium cocoyl glutamate (surfactant comprising 
Thus, it would have been obvious to one of ordinary skill in the art at the time of instant filing to modify the teachings of Mao with the teachings of Villett to achieve the instant invention. Villett provides the motivation to not use sulfate-based surfactant in shampoo compositions and rather use surfactants such as sodium cocoyl glutamate and disodium cocoyl glutamate. One would be motivated to incorporate the teachings of Villett into the teachings of Glenn with a reasonable expectation of successfully achieving a safer composition.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US20150297494A1, publication date: 11/22/2018, effective filing date: 05/16/2017) (Hereinafter Mao), Villett (Why You Need a Sulfate-Free Shampoo, The Skincare Edit, updated date: 01/25/2019, original publication date: 02/22/2016, previously cited) (Hereinafter Villett) and Chang et al (US20180311135A1, publication date: 11/1/2018, previously cited) (Chang) evidenced by Dow (Dow, UCARE™ Polymer LR-400, Technical Data Sheet, downloaded in March 2022) (Hereinafter Dow), also evidenced by Karen Duis et al (Environmental fate and effects of water-soluble synthetic organic polymers used in cosmetic products, Environmental Sciences Europe volume 33, Article number: 21 (2021), Supplementary Information) (Hereinafter Duis)..
Regarding claims 18-20, Mao and Villett teach as discussed above when discussing claims 1-13 and 15-16. Mao teaches sodium cocoyl isethionate as discussed above which meets the “co-surfactant” limitation of the instant claim.
Regarding claim 21, although the cited references are silent to a diffusion coefficient value, since the all other limitations are met by the references, it is expected that the diffusion coefficient of the 
Regarding claim 18, Mao does not teach the cationic polymer taught by Mao has 240,00 g/mol molecular weight which is outside the range required by the instant claim. All other limitations are met by Mao and Villett.
Regarding claim 18, Chang teaches “the hair care composition may comprise from about 10% to about 25%” (para 30) by weight of one or more surfactants wherein this surfactant is an anionic surfactant (para 31). Chang also teaches “The hair care composition may further comprise from about 0.25% to about 15%, from about 1% to about 14%, from about 2% to about 13% by weight of one or more amphoteric, zwitterionic, nonionic co-surfactants, or a mixture thereof” (para 42). As a primary anionic surfactant, Change teaches disodium laureth sulfosuccinate (para 40) and as a co-surfactant, Chang teaches lauramidopropyl betaine, lauryl hydroxysultaine, cocoamidopropyl betaine and mixtures thereof (para 41). Chang teaches cationic polymer to be included in the hair care composition (para 58-59) at from about 0.1% to about 2% (para 126) with a weight average molecular weight from about 150 thousand to about 800 thousand g/mol (para 62) measured by gel permeation chromatography (para 16) and a charge density from about 0.5 meq/g to about 1.5 meq/g (para 62). In the case where the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of instant filing to modify the teachings of Mao and Villett with the teachings of Chang to achieve the instant invention. Chang provides the motivation that “certain anionic polymers in combination with one or more cationic polymers provide an unexpected increase in coacervate formation as well as deposition benefits” (para 1). One would be motivated to incorporate the teachings of Chang into the teachings of Mao and Villett with a reasonable expectation of successfully achieving a composition with superior coacervate formation and deposition benefits.

Response to Arguments
The arguments against rejections that are withdrawn are now moot. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613      

                                                                                                                                                                                   /MARK V STEVENS/Primary Examiner, Art Unit 1613